Steele Hays, Judge, dissenting. I am unable to arrive at the conclusion reached by the majority and must respectfully dissent. It is clear, as I view it, that the intention of the testratrix was that all property which had come to her under the will of her deceased husband should go to his nearest heir, the appellant. This is a natural and rather common testamentary motive of persons who, like the testatrix, have no lineal descendants. This desire was expressed unequivocally in her will and was verbally affirmed a few weeks before her death, according to the testimony of a close friend of the testatrix, a witness who had no apparent pecuniary interest in the result. When a clear testamentary intention is manifested, is reinforced by oral expression from the testatrix, and has the added virtue of being a natural and understandable testamentary disposition, as opposed to an extraordinary one, why should such an intention be circumvented by the application of an arbitrary rule of law? The guiding principle of construing wills is determining the intent of the decedent and that principle is paramount to all other rules of construction of testamentary instruments. McLane v. Chancey, Adm’r., 211 Ark. 280, 200 S.W. 2d 782 (1947); Lockhart v. Lyons, 174 Ark. 703, 297 S.W. 1018 (1927). The majority has decided that an ademption occurred when the assets of the trust were sold and converted into a Certificate of Deposit, via a pre-existing savings account. But that conclusion puts form above substance and ignores the strong evidence of the testatrix’s intent on the one hand and the very purpose behind the venerable rule of ademption on the other. The purpose and design of the doctrine of ademption was to resolve the dilemma of dealing with legacies that had become nonexistent or so greatly altered as to have virtually disappeared. Admittedly, there is considerable confusion in this area of the law, but when the texts and decisions are examined it is possible to state that it is where the property has lost its identity that ademption should be applied and where it still exists in traceable form then whether the rule of ademption applies becomes a question of determining the intention of the testator. Corpus Juris Secundum, Vol. 95, WILLS, § 177 (2) supports such interpretation: While it is commonly held that, granted the disappearance of the subject matter by reason of some conduct of the testator, it is immaterial whether he intended to operate as an ademption, yet, where the conduct relied on is some change in its form or location, the property not having been altogether lost or extinguished as a separate and distinct item of his estate, the testator’s intention is recognized as being of significance on the question of what the property was that was intended to go by the will and consequently whether the change has so affected the substance of the gift as to cause an ademption, since it is a question of intention, determined in the light of rules of construction, what property forms the subject matter of a devise ... or legacy . . . Whether the form or location in which the property exists at the time of the will is merely descriptive or is so far linked with the existence of the gift that a change therein will work an ademption depends on such intention. The doctrine of ademption, therefore, is an arbitrary means to disposing of a specific legacy in those instances where intention cannot be reliably determined and the legacy has undergone such a transformation that its indentity is lost. Where, as here, the property has undergone only minimal transformation and the evidence of an abiding intent is present and reasonably apparent, I can see no just basis for employing the technical rule of ademption to frustrate a clear testamentary desire. By concentrating on the complexity of whether the rule of ademption does or does not apply, attention is thereby diverted from the larger issue, namely, what did the testatrix intend? Her intention, quite obviously was to first provide funds readily available to meet the expenses of her illness; but equally obvious was the intention that whatever remained should go to the appellant under her will. It might be possible to agree with the majority if the bequest in this case had been limited to the Lester Land Company, Inc. But the testatrix went further and added “... and any and all interest which I may own in any and all real or personal property passing to me pursuant to the last will and testament of J. Gay lor Sifford, my deceased husband ...” Thus, the language of the testatrix indicates a clear intention respecting the disposition of the Sifford property. The Supreme Court of Arkansas has shown its own disposition to treat the intention of the decedent as the crucial consideration, irrespective of ademption. The court considered words of similar import in Mitchell v. Mitchell, 208 Ark. 478, 187 S.W. 2d 163 (1945) and Mee v. Cusineau, Executrix, 213 Ark. 61, 209 S.W. 2d 445 (1948). In Mitchell, the court considered this language: “I ... bequeath all my stock and interest in E. E. Mitchell’s Company ... to my son . . .” The testator sold his stock in the E. E. Mitchell Company and bought other corporate stocks, the appellants arguing that the sale adeemed the bequest. The trial court reasoned that had the legacy been limited to “all my stock” an ademption would have occurred, but by adding the words “and interest in” the testator showed an intent to bestow the property upon his son, “irrespective of its physical form when the will became effective, provided indentity could be made definite . . Affirming the Chancellor, the Supreme Court stated: Generally speaking, a change in the form of a security bequeathed does not of itself work an ademption. It must be shown that the testator intended to give specific securities of the form or nature mentioned in the will. See Corpus Juris, v. 69, p. 1012, and cases cited in Note 89- See, also, King v. Sellers, 194 N. C. 533, 140 S.E. 91; Wiggins v. Cheatham, 143 Tenn. 406, 225 s.W. 1040, 13 A. L. R. 169. Similarly, in Mee v. Cusineau, Executrix, supra, on which the majority relies, the court carefully examined the language of the legacy to determine the intent and while an ademption was upheld with respect to a part of the legacy, it was rejected as to a part, based upon the court’s interpretation of the intention of the testatrix. The will made specific devise of real property “in which I have an equity or an interest ...” The court stated that had the testatrix devised the real property and nothing more had been said, an ademption would have occurred where the property was sold by her, but by adding the words “or interest in ...” the testatrix indicated broader intentions. Citing the Page on Wills, Vol. 2, Section 1336, Chapter on Ademption, the opinion states: “If the terms of the will show that testator contemplates some change in the form of the gift, or even a sale and reinvestment of the proceeds, and that he intends to pass the proceeds, or the property in which the proceeds are reinvested, to the original beneficiary, full effect will be given to such provision. ... If testator gives the ‘proceeds’ of certain property, and it appears, from the terms of the will, that he gives such proceeds even if the property is sold in his life time, the beneficiary may have the proceeds as far as they can be traced.” What seems to have been overlooked here is that the decision in Mitchell v. Mitchell, supra, places a two-fold burden upon the proponent of ademption, namely, to show a change in the form of the property bequeathed and a showing that the testator intended to give specific securities of the form or nature mentioned in the will. There is no showing by the appellees with respect to the second element of proof and the language of the will itself is convincing evidence that the testatrix intended the Sifford property, whether real or personal, to go to the nearest Sifford heir, the appellant. I regret the result reached in this case as I believe the law gives strong support to achieving the intent of the testator and is loath to take liberties with that intent by technical rules of construction. I believe that has occurred in this instance.